                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GREATER MICHIGAN PLUMBING
AND MECHANICAL CONTRACTORS
ASSOCIATION, INC., UA LOCAL 190
PLUMBERS/PIPEFITTERS/SERVICE
TECHNICIANS/GAS DISTRIBUTION,
UA LOCAL 190 JOINT TRAINING COMMITTEE,
UA LOCAL 190 PENSION TRUST,
UA LOCAL 190 DEFINED CONTRIBUTION
TRUST, UA LOCAL 190 SUB TRUST,
UA LOCAL 190 HEALTH AND WELFARE
TRUST, UA LOCAL 190 INDIVIDUAL
HRA TRUST, and UA LOCAL 190 SCHOLARSHIP
TRUST,
                                     Civil Case No. 17-10533
         Plaintiffs,                 Honorable Linda V. Parker

v.

PRECISION POWER AND GAS, LLC,
PRECISION PIPELINE, LLC,
PRECISION PIPELINE SERVICES, LLC,
and MATTHEW UPP,

          Defendants.
______________________________________/

     OPINION AND ORDER DENYING DEFENDANTS’ MOTION TO
       DISMISS FOR FAILURE TO STATE A CLAIM OR, IN THE
     ALTERNATIVE, TO TRANSFER VENUE TO THE SOUTHERN
             DISTRICT OF OHIO, EASTERN DIVISION

      This is an action seeking an audit and to collect fringe benefit contributions

and a withdrawal penalty pursuant to a collective bargaining agreement (“CBA”)

signed by Defendant Precision Power and Gas, LLC (“Precision Power”). The
matter is presently before the Court on Defendants’ motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, to transfer venue

under 28 U.S.C. § 1404(a). (ECF No. 32.) The motion has been fully briefed.

(ECF Nos. 33, 34.) Finding the facts and legal arguments sufficiently developed in

the parties’ briefs, the Court is dispensing with oral argument with respect to

Defendants’ motion pursuant to Eastern District of Michigan Local Rule 7.1(f).

I.    Factual and Procedural Background

      Plaintiff Greater Michigan Plumbing and Mechanical Contractors

Association, Inc. is a multi-employer association representing contractors in an

industry affecting commerce within the meaning of Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185, and an employer within

the meaning of Section 3(5) of the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1002(5). (Am. Compl. ¶ 2, ECF No. 6 at Pg ID 48.)

Plaintiff UA Local 190 Plumbers/Pipefitters/Service Technicians is a labor

organization representing employees in an industry affecting commerce within the

meaning of the LMRA and is an employee organization within the meaning of

ERISA. (Id. ¶ 3, Pg ID 48.) The remaining plaintiffs are trustees of pension

and/or welfare benefit funds to which contributions are required under the CBA.

(Id. ¶¶ 6-10, Pg ID 49.) The various funds are employee benefit plans within the

meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3). (Id. ¶ 11, Pg ID 50.)

                                          2
      The corporate defendants (Precision Power, Precision Pipeline, LLC, and

Precision Pipeline Services, LLC) are Ohio limited liability companies. (Id. ¶¶ 13-

15, Pg ID 50.) Precision Power and Precision Pipeline maintain their principal

offices at 10 Whiley Road, Lancaster, Ohio, and have the same phone number. (Id.

¶¶ 13, 14, 43, Pg ID 50, 54.) During the period relevant to this lawsuit, Precision

Power was listed on government filings as a “doing business as” name for

Precision Pipeline. (Id. ¶ 44, Pg ID 55.) Precision Power’s employees worked in

facilities and used equipment, trucks, and machinery with Precision Pipeline

identifiers. (Id. ¶¶ 45, 46, Pg ID 55.) They also received their wage checks and

payment records listing “Precision Pipeline, LLC” as payor. (Id. ¶ 47, Pg ID 55.)

      Defendant Matthew Upp (“Mr. Upp”) is a citizen of Ohio and the sole owner

and managing member of Precision Power and Precision Pipeline. (Id. ¶¶ 16, 38,

40, Pg ID 50, 54.) Mr. Upp’s wife, Bonnie Upp, is the sole owner and managing

member of Defendant Precision Pipeline Services, LLC, which was formed on

January 27, 2015, in the State of Ohio. (Id. ¶¶ 49-50, Pg ID 55.) All three

corporate defendants are construction contractors involved in the industry of

building and maintaining pipeline distribution systems, including natural gas

distribution lines. (Id. ¶¶ 39, 41, 51, Pg ID 54, 56.)

      On April 14, 2014, Mr. Upp signed a CBA on behalf of Precision Power

pursuant to which Precision Power agreed to pay specified wages and make fringe

                                           3
benefit contributions to Plaintiffs’ funds based on the covered hours worked by

Precision Power’s union employees.1 (Id. ¶¶ 21-34, Pg ID 51; see also Am.

Compl., Ex. 1, ECF No. 6-2.) Covered work includes “all gas distribution pipeline

construction work coming within the jurisdiction of Local 190[.]” (Am. Compl.,

Ex. 1 at 1, ECF No. 6-2 at Pg ID 65.) The CBA required Precision Power to file

monthly reports listing the identify of, hours worked by, and fringe benefit

contributions owed for each union member employed by Precision Power during a

given month. (Am. Compl. ¶ 28, ECF No. 6 at Pg ID 52.) Precision Power also

was obligated under the CBA to provide all payroll records necessary to determine

its obligations under the contract. (Id. ¶ 29, Pg ID 52.) On October 29, 2015, Mr.

Upp signed a second CBA effective from September 1, 2015 through May 31,

2018. (Id. ¶ 21, Pg ID 41; see also Am. Compl., Ex. 2, ECF No. 6-3.)

      Plaintiffs allege that in early 2016, Precision Power failed to make required

plan contributions. (Am. Compl. ¶¶ 25-27, ECF No. 6 at Pg ID 52.) Plaintiffs

further allege that Precision Power failed to submit payroll records required under

the CBA throughout 2016, despite requests from Plaintiffs’ auditor. (Id. ¶¶ 30-32,

Pg ID 53.) At the end of 2016, Precision Power also laid off its union employees

and ceased to hire union labor for work covered under the CBA, despite Precision



1
 Plaintiffs attach the addendum to the CBA to their Amended Complaint, which
Mr. Upp signed on April 18, 2014. (Am. Compl., Ex. 1, ECF No. 6-2.)
                                        4
Power’s continued performance of covered work in Ohio. (Id. ¶¶ 35, 36, Pg ID

53.) An employer ceasing all operations by union employees under a CBA, but

that continues the same kind of work within the jurisdiction, is liable for a

withdrawal penalty under ERISA. See 29 U.S.C. §§ 1381-83.

      Plaintiffs therefore filed this lawsuit against Precision Power on February

17, 2017, seeking to conduct an audit to determine the amounts owing under the

CBA and to collect those amounts. (See Compl., ECF No. 1.) Plaintiffs filed an

Amended Complaint on June 12, 2017, adding Precision Pipeline, Precision

Pipeline Services, and Mr. Upp as defendants. (See Am. Compl., ECF No. 6.)

After Defendants were granted extensions of time to respond to Plaintiffs’

pleadings and the case was temporarily stayed by stipulation of the parties with the

intended goal of completing an audit, Defendants filed the pending motion to

dismiss. As previously indicated, the motion has been fully briefed and is now ripe

for resolution.

II.   Defendants’ Motion to Dismiss

      A.     Applicable Standard

      A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). Under Federal Rule of Civil Procedure 8(a)(2), a pleading must

contain a “short and plain statement of the claim showing that the pleader is

                                          5
entitled to relief.” To survive a motion to dismiss, a complaint need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action . . ..”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not

“suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

      In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption, however, is not applicable to legal

conclusions. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the




                                            6
elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. (citing Twombly, 550 U.S. at 555).

      B.       Defendants’ Arguments and Analysis

               1.   Dissolution & Bankruptcy

      Defendants first seek dismissal on the basis that Precision Power was

dissolved as a corporate entity on December 21, 2016. Defendants then argue that

Precision Power should be dismissed because it filed a Chapter 7 bankruptcy

petition and was officially discharged on August 18, 2017. Defendants argue that

Plaintiffs never sought relief from the bankruptcy court stay and, despite being

listed as possible creditors of Precision Power, never appeared in the bankruptcy

proceedings.

      As Plaintiffs point out, Defendants cite no authority for Precision Power’s

dismissal due to its dissolution or insolvency. In fact, under Ohio law, the

dissolution of an Ohio limited liability company does not relieve the company

from its obligation to pay “all contingent, conditional, or unmatured claims and

obligations that are known to the company.” Ohio Revised Code Ann.

§ 1705.46(B) (West 1994). Further, “dissolution of a limited liability company

does not … [p]revent commencement of a proceeding by or against the company in

its name.” Id. § 1705.45(B)(2).




                                          7
      Defendants also fail to demonstrate that Precision Power should be

dismissed due to its bankruptcy filing. Although a discharge in bankruptcy could

enjoin legal and equitable claims against a debtor, see 11 U.S.C. §§ 101(5)(B),

524(a), the Bankruptcy Code states that “[t]he court shall grant the debtor a

discharge—(1) unless the debtor is not an individual.” 11 U.S.C. § 727(a)(1)

(emphasis added). A corporation or other entity, such as a limited liability

company, is not an “individual.” See In re Liberator Tech., LLC, No. 08-4137,

2010 BL 185155 (Bankr. E.D. Mich. Mar. 11, 2010) (citing In re JAC Family

Found., 356 B.R. 554, 556-57 (Bankr. N.D. Ga. 2006)). In other words, “[u]nder

the Bankruptcy Code, a discharge in a chapter 7 case is given to individual debtors

only, not to partnerships or corporations.” In re Diversified Venture, No. 97-

22705, 1999 WL 35028892, at *1 (W.D. Tenn. Feb. 9, 1999) (citing 11 U.S.C.

§ 727(a)(1)). Indeed, the bankruptcy record reflects that Precision Power’s

Chapter 7 case was closed without its liabilities discharged, with the notation of

“Discharge Not Applicable.” (Defs.’ Mot., Ex. C, ECF No. 32-1 at Pg ID 298.)

             2.    Liability of Non-Signatory Defendants

      Defendants seek dismissal of Precision Pipeline and Precision Pipeline

Services because they were not signatories to the CBA. Defendants therefore

contend that these defendants are not liable to Plaintiffs. Defendants further




                                          8
contend that Plaintiffs’ pleadings fail to expressly assert “claims” against the non-

signatory entities or a specific dollar amount owed by them.

      In their Amended Complaint, however, Plaintiffs assert that the non-

signatory defendants are liable under the CBA as alter-egos of Precision Power.

The alter ego doctrine prevents employers from evading their collective bargaining

obligations by merely changing their corporate form. NLRB v. Allcoast Transfer,

Inc., 780 F.2d 576, 579 (6th Cir. 1986). “The doctrine operates to bind an

employer to a collective bargaining agreement if it is found to be an alter ego of a

signatory employer.” Trustees of Detroit Carpenters Fringe Benefit Funds v.

Indus. Contracting, LLC, 581 F.3d 313, 318 (6th Cir. 2009).

      Plaintiffs allege sufficient facts to demonstrate that Precision Pipeline and

Precision Pipeline Services are alter-egos of Precision Power.2 It is irrelevant that

Plaintiffs do not specify a dollar amount owed by Defendants, as Plaintiffs allege

that they cannot calculate an amount as a result of Defendants’ alleged failure to




2
 The basic inquiry in determining whether the alter ego doctrine applies is
“whether two or more coexisting employers performing the same work are in fact
one business, separated only in form.” NLRB v. Fullerton Transfer & Storage,
Inc., 910 F.2d 331, 336 (6th Cir. 1990). In conducting this analysis, courts
consider “whether two enterprises have substantially identical management,
business purpose, operation, equipment, customers, supervision and ownership.”
Wilson v. Int’l Bhd. of Teamsters, 83 F.3d 747, 759 (6th Cir. 1996) (quoting
Fullerton Transfer, 910 F.2d at 336).
                                          9
comply with the auditing requirements under the CBA. Plaintiffs specifically

request an audit to determine the monies due.

             3.    Exhaustion of Administrative Remedies

      Defendants next argue that Plaintiffs’ claims are precluded because they

failed to adhere to the formalities required by ERISA prior to filing suit. Citing

Sections 4219(b)(2) and 4221 of ERISA, 29 U.S.C. §§ 1399(b)(2), 1401,

Defendants assert that “there is an entire administrative procedure leading to

binding arbitration for any claims related to unfunded pension liabilities,” which

Plaintiffs failed to follow. (See Defs.’ Br. in Supp. of Mot. at 5, ECF No. 32 at Pg

ID 273.)

      The statutory sections Defendants cite relate to an employer’s withdrawal

liability from a multi-employer benefit plan, not every action for claimed unfunded

pension and/or welfare liabilities. See 29 U.S.C. §§ 1381, 1403. Those provisions

were added when Congress enacted the Multiemployer Pension Plan Amendments

Act of 1980 (“MPPAA”) to amend ERISA. See 29 U.S.C. §§ 1381-1453. The

amendment was in response to Congress’ findings that “ERISA did not adequately

protect plans from the adverse consequences that resulted when individual

employers terminate[d] their participation in, or withdr[e]w from, multiemployer

plans.” Pension Benefit Guar. Corp. v. R.A. Gray & Co., 467 U.S. 717, 722

(1984). To that end, the MPPAA assesses “withdrawal liability” against an

                                         10
employer that withdraws from a multiemployer pension plan.” ILGWU Nat’l Ret.

Fund v. Levy Bros. Forcks, Inc., 846 F.2d 879, 881 (2d Cir. 1988) (citing 29

U.S.C. §§ 1381, 1391). “[T]hat is, the employer is required to continue funding its

proportionate share of the plan’s unvested benefits.” Id.

      The MPPAA sets forth procedures the plan sponsor must follow when an

employer withdraws from a multiemployer benefit plan, including “determine[ing]

the amount of the employer’s withdrawal liability” and “notify[ing] the employer

of the amount of the withdrawal liability.” 29 U.S.C. § 1382. The statute also

establishes steps the employer must follow upon receiving notice of its withdrawal

liability. Id. § 1399(b)(2)(A), (c)(2). Under the MPPAA, disputes between an

employer and the plan sponsor concerning withdrawal liability are to be resolved

through arbitration. § 1401(a)(1).

      Plaintiffs, however, are not seeking a determination of Precision Power’s

withdrawal liability in this lawsuit. Nor are they seeking to litigate a dispute

between themselves and Precision Power regarding the amount of the latter’s

withdrawal liability. Instead, Plaintiffs are asking the Court to find that

Defendants are alter-egos of one another and thus jointly liable for any withdrawal

liability and that Mr. Upp is personally liable under a piercing the corporate veil

theory. (Am. Compl. at 16-17, ECF No. 6 at Pg ID 61-62.) Further, Plaintiffs are

asking the Court to order Defendants to submit the books and records necessary to

                                          11
determine the withdrawal liability.3 (Id.) The cited arbitration provisions do not

apply to any of these issues.

       As such, Plaintiffs were not required to exhaust any administrative remedies

prior to filing this lawsuit.

              4.     Fraud Claim Against Mr. Upp

       Defendants next argue that Plaintiffs fail to plead their fraud “claim” against

Mr. Upp with the particularity required under Federal Rule of Civil Procedure 9(b).

Defendants therefore argue that the “claim” must be dismissed.

       As an initial matter, Plaintiffs are not asserting a claim of fraud against Mr.

Upp. Rather, they are seeking to hold Mr. Upp personally liable for Precision

Power’s CBA obligations under a piercing-the-corporate-veil theory. This theory

creates an exception to the presumption that “[a] corporation is … a separate entity

from its shareholders ….”4 Mich. Carpenters Council Health & Welfare Fund v.

C.J. Rogers, Inc., 933 F.2d 376, 384 (6th Cir. 1991) (quotation marks and citations

omitted). “[A] court can pierce the corporate veil if ‘there are substantial reasons


3
  Only once Plaintiffs determine the amount of Defendants’ withdrawal liability
and notify Defendants of the amount sought, and only then if Defendants dispute
the amount, do the MPPAA’s arbitration provisions apply.
4
  Courts have nevertheless “held that deference to the corporate identity may be
particularly inappropriate in relation to ERISA because Congress enacted ERISA
in part to protect employees who were being deprived of anticipated benefits by a
corporate sham.” Laborers’ Pension Trust Fund v. Sidney Weinberger Homes,
Inc., 872 F.2d 702, 705 (6th Cir. 1988) (citing Alman v. Danin, 801 F.2d 1, 3-4 (1st
Cir. 1986)).
                                           12
for doing so’ after weighing: (1) the amount of respect given to the separate entity

of the corporation by its shareholders; (2) the degree of injustice visited on the

litigants by recognition of the corporate entity; and (3) the fraudulent intent of the

incorporators.” Laborers’ Pension Trust Fund v. Sidney Weinberger Homes, Inc.,

872 F.2d 702, 704 (6th Cir. 1988) (quoting Contractors, Laborers, Teamsters &

Eng’rs Health Plan v. Hroch, 757 F.2d 184, 190 (8th Cir. 1985)).

      The Sixth Circuit Court of Appeals has held that Rule 9(b) applies to

allegations of fraud made in support of an attempt to pierce the corporate veil.

Southeast Tex. Inns, Inc. v. Prime Hosp. Corp., 462 F.3d 666, 672 (6th Cir. 2006)

(citing Bd. of Trustees of Teamsters Local 863 Pension Fund v. Foodtown, Inc.,

296 F.3d 164, 173 n.10 (3d Cir. 2002)). Rule 9(b) generally requires a plaintiff to

plead the specific “time, place, and content of the alleged misrepresentation on

which [the plaintiff] relied; the fraudulent scheme; the fraudulent intent of the

defendants; and the injury resulting from the fraud.” Sanderson v. HCA The

Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006). Plaintiffs have sufficiently

satisfied these pleadings requirements in their Amended Complaint.

      Plaintiffs allege that in early 2014, Mr. Upp used Precision Power—an

empty-shell entity—to secure a job contract requiring union labor but then avoided

the full obligations of the CBA. (Am. Compl. ¶¶ 54-56, ECF No. 6 at Pg ID 56.)

Plaintiffs further allege that Mr. Upp subsequently disclaimed the CBA and

                                          13
asserted that the union members had worked for Precision Pipeline—which was

not bound to the CBA—rather than Precision Power, and that Precision Power no

longer existed as an entity. (Id. ¶ 57, Pg ID 57.) According to Plaintiffs, Mr. Upp

intentionally and fraudulently misled Plaintiffs and Precision Power’s union

employees to believe that the latter’s work was fully covered under the CBA and,

therefore, benefit contributions would be made for that work. (Id. ¶ 58, Pg ID 57.)

Plaintiffs and the employees detrimentally relied on Mr. Upp’s misrepresentation,

while Mr. Upp reaped the profits (i.e. the work secured under the pretense that it

was union labor covered under the CBA and the monies he retained as Precision

Power’s sole owner that should have been contributed to Plaintiffs’ funds). (Id.)

As discussed earlier, it is irrelevant that Plaintiffs do not plead the amount of the

contributions due under the CBA as they cannot make that determination without

obtaining the payroll records the agreement required Precision Power and Mr. Upp

to provide.

              5.    Case or Controversy Regarding the Audit Issue

      In their reply brief, Defendants assert for the first time that there is no case

or controversy regarding the audit issue because Precision Power has been and is

willing to have Plaintiffs conduct an audit and has submitted payroll records to

Plaintiffs. As an initial matter, “the Sixth Circuit repeatedly has recognized that

arguments raised for the first time in a party’s reply brief are waived.” See United

                                          14
States v. Lopez-Medina, 461 F.3d 724, 743 (6th Cir. 2006) (citing McPherson v.

Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997)); see also Lexicon, Inc. v. Safeco Ins.

Co. of Am., Inc., 426 F.3d 662, 676 (6th Cir. 2006). In any event, Plaintiffs allege

in their Amended Complaint that they have not received the payroll records they

need to complete an audit. This allegation is assumed true for purposes of ruling

on Defendants’ Rule 12(b)(6) motion. Thus a “case or controversy” remains.

III.   Motion to Transfer Venue

       In the event the Court denies their motion to dismiss, Defendants ask the

Court to transfer this matter to the Southern District of Ohio pursuant to 28 U.S.C.

§ 1404(a). Defendants contend that the factors guiding a court’s discretion in

deciding whether to transfer a case weigh in favor of granting their request.

Plaintiffs respond that the forum selection clauses in the trust agreements, to which

employers are bound pursuant to the terms of the CBA, dictate that this lawsuit

should proceed in the Eastern District of Michigan.

       A.    Applicable Law

       Section 1404(a) states: “For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district

or division where it might have been brought or to any district or division to which

all parties have consented.” 28 U.S.C. § 1404(a). In a typical case, the court’s

discretionary decision whether to transfer a case under § 1404 is based on an

                                           15
individualized, case-by-case consideration of private- and public-interest factors.5

Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29-30 (1988). “The calculus

changes, however, when the parties’ contract contains a valid forum-selection

clause, which ‘represents the parties’ agreement as to the most proper forum.’”

Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S. 49, 63

(2013) (quoting Stewart, 487 U.S. at 31). In that instance, the Supreme Court has

instructed that “‘a valid forum-selection clause should be given controlling weight

in all but the most exceptional cases.’” Id. (quoting Stewart, 487 U.S. at 33)

(brackets omitted). In other words, “[w]hen parties have contracted in advance to

litigate disputes in a particular forum … [i]n all but the most unusual cases, … ‘the

interest of justice’ is served by holding parties to their bargain.” Id. at 66. Further,

“[t]he presence of a valid forum-selection clause requires district courts to adjust

their usual § 1404(a) analysis in three ways.” Id.




5
 The private interest factors include “‘relative ease of access to sources of proof;
availability of compulsory process for attendance of unwilling, and the cost of
obtaining attendance of willing, witnesses; possibility of view of premises, if view
would be appropriate to the action; and all other practical problems that make trial
of a case easy, expeditious and inexpensive.” Atl. Marine Constr. Co. v. U.S. Dist.
Ct. for W. Dist. of Texas, 571 U.S. 49, 62 n.6 (2013) (quoting Piper Aircraft Co. v.
Reyno, 454 U.S. 235, 241 n.6 (1981)). Public-interest factors include “‘the
administrative difficulties flowing from court congestion; the local interest in
having localized controversies decided at home; and the interest in having the trial
of a diversity case in a forum that is at home with the law.’” Id.
                                           16
      First, the deference generally granted to the plaintiff’s choice of forum does

not apply. Id. (“[T]he plaintiff’s choice of forum merits no weight.”). Second,

private-interest factors should not be considered in deciding whether to transfer

venue and the court “must deem the private-interest factors to weigh entirely in

favor of the preselected forum.” Id. at 64. The “court may consider arguments

about public-interest factors only.” Id. “Because those factors will rarely defeat a

transfer motion, the practical result is that the forum-selection clauses should

control except in unusual cases.” Id. Third, “when a party bound by a forum-

selection clause flouts its contractual obligation and files suit in a different forum,

a § 1404(a) transfer of venue will not carry with it the original venue’s choice-of-

law rules[.]” Id.

      B.     Analysis

      The CBAs signed by Mr. Upp on behalf of Precision Power provide that

signatory employers are bound by the rules and regulations promulgated by the

Trust Funds to which contributions are made under the agreement. (See Am.

Compl., Ex. 1 § VII(G), ECF No. 6-2 at Pg ID 75; Id., Ex. 2 § V(B), ECF No. 6-3

at Pg ID 87.) Those trusts contain forum-selection clauses designating the United

States District Court for the Eastern District of Michigan as “hav[ing] sole and

exclusive jurisdiction over any lawsuit or other judicial proceeding relating to or

arising from this Agreement.” (Defs.’ Resp., Ex. B § 12.10, ECF No. 33-3 at Pg

                                           17
ID 391; Ex. C § 12.10, ECF No. 33-4 at Pg ID 429; Ex. D § 12.10, ECF No. 33-5

at Pg ID 469; Ex. E § 12.10, ECF No. 33-6 at Pg ID 509; Ex. F. § 12.10, ECF No.

33-7 at Pg ID 549.)

      Defendants do not dispute the existence of these forum-selection clauses.

They argue, however that “these clauses are part of contracts of adhesion.” (Pls.’

Reply Br. at 7, ECF No. 34 at Pg ID 589.) As explained by the District Court for

the District of Columbia, this is not a valid defense:

             Courts of appeals have unanimously regarded ERISA as
      imposing a limitation on the defenses available to an employer when
      sued by an employee benefits plan for failing to contribute. See, e.g.,
      La. Bricklayers & Trowel Trades Pension Fund & Welfare Fund v.
      Alfred Miller Gen. Masonry Contracting Co., 157 F.3d 404, 408 (5th
      Cir. 1998); MacKillop v. Lowe’s Market, Inc., 58 F.3d 1441, 1443-44
      (9th Cir. 1995); Agathos v. Starlite Motel, 977 F.2d 1500, 1505 (3d
      Cir. 1992); Benson v. Brower’s Moving & Storage, Inc., 907 F.2d 310,
      314 (2d Cir. 1990). “[O]nce an employer knowingly signs an
      agreement that requires him to contribute to an employee benefit plan,
      he may not escape his obligation by raising defenses that call into
      question the union’s ability to enforce the contract as a whole.”
      Benson, 907 F.2d at 314. …

             Indeed, the very proposition that a collective bargaining
      agreement may be deemed a contract of adhesion is without merit.
      See Brown v. Retirement Comm. of Briggs & Stratton Retirement
      Plan, 797 F.2d 521, 529 (7th Cir. 1986) (refusing to construe a
      contract as one of adhesion where it was a product of collective
      bargaining between union and employer); Waggoner v. Dallaire, 649
      F.2d 1362, 1367 (9th Cir. 1981) (district court erred as a matter of law
      in finding a contract of adhesion because “parties to a collective
      bargaining agreement are conclusively presumed to have equal
      bargaining strength”); Mic-Ron Gen. Contractors, Inc. v. Trs. of New
      York City Dist. Council of Carpenters Benefit Funds, 908 F. Supp.
      208, 213 n. 3 (S.D.N.Y. 1995) (employer cannot dispute its
                                          18
      obligations under collective bargaining agreement by condemning the
      agreement as a contract of adhesion).

Int’l Painters & Allied Trades Union & Indus. Pension Fund v. H.W. Ellis Painting

Co., 288 F. Supp. 2d 22, 29 (D.D.C. 2003) (footnote omitted). The Court therefore

finds that the forum-selection clauses in the trust agreements are valid.

      In that instance, pursuant to Atlantic Marine, those clauses dictate where this

lawsuit should proceed unless this is the “unusual” or “exceptional” case where a

forum-selection clause is not given controlling weight. Further, the private interest

factors which Defendants argue weigh in favor of transferring this action to the

Southern District of Ohio are not relevant. Defendants do not identify a single

public interest factor weighing in favor of granting their motion to transfer and in

fact concede that in this ERISA case, “it cannot be said that one [c]ourt is better

than another.” (Defs.’ Br. in Supp. of Mot. at 14, ECF No. 32 at Pg ID 282.) In

short, Defendants fail to convince the Court that this is the “unusual” or

“exceptional” case requiring the transfer of the action to a forum other than that

chosen by the parties.

IV.   Conclusion

      In summary, the Court concludes that Plaintiffs’ Amended Complaint

contains sufficient factual allegations to state a valid claim for relief against

Defendants. The Court also concludes that the forum-selection clauses in the trust



                                           19
agreements, identifying this district as the selected forum, must be given

controlling weight.

      Accordingly,

      IT IS ORDERED that Defendants’ Motion to Dismiss for Failure to State a

Claim or, in the alternative, to Transfer Venue to [the] Southern District of Ohio

Eastern Division (ECF No. 32) is DENIED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: December 20, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, December 20, 2018, by electronic and/or
U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         20
